Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 252, 254-276, 279, 282-283, 285-286, and 288-289 are currently pending and presented for examination of the merits.
Claim 263 is withdrawn from further consideration for by Examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration.
Claims 1-251, 253, 277-278, 280-281, 284, and 287 are canceled.
Election/Restrictions
	The response filed on 01/10/2022 to the election and species requirement of 10/08/2021 has been received. 
Without traverse Applicant has elected: 
	Group I – Claims 252, 254-276, 279, 282-283, 285-286, and 288-289
	Species: (1) the combination of a LAG-3 inhibitor and a PD-1 pathway inhibitor as the therapy, and (2) melanoma as the type of cancer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 252, 254, 256-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021) as applied to claim 252, 254, 256-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 above, and further in view of Triebel et al (US 20150259420 A1). 
Ullman et al teaches a method of using LAG-3 antibodies to inhibit LAG-3 activity to treat cancer [Abstract]. Ullman et al further teaches the LAG-3 inhibitor can be used with a PD-1 inhibitor to treat cancer [Background, 056]. Ullman et al further teaches the use of LAG-3 and PD-1 inhibitors to treat metastatic melanoma [Description, 152]. Ullman et al further teaches the use of LAG-3 and PD-1 antibodies in the treatment of PD-L1 positive cells and describes a synergy when using both combination [Description, 248]. Ullman et al further teaches a method of treating a malignant tumor that is refractory to treatment with an immune checkpoint inhibitor [Description, 344]. Ullman et al further teaches a method of treating a malignant tumor that is refractory to treatment with PD-1 inhibitor [Description, 344]. Ullman et al further teaches lymphocytes tumors that over-express LAG-3 [Description, 337]. Ullman et al further teaches the administration of a LAG-3 antibody at a dose of 1-10 mg/kg and an anti-PD-1 antibody at a dose of 3-5 mg/kg [Description, 167]. Ullman et al further teaches the antibodies may be administered intravenously [Background, 057]. Ullman et al further teaches the antibodies are monospecific and can additional be bispecific antibodies [Background, 038]. Ullman et al further teaches LAG-3 and PD-1 antibodies therapy may be administered prior to, concomitantly, or after administering radiation therapy to a cancer patient [Background, 162]. Ullman et al further teaches CTLA inhibitors, antibody to tumor specific antigen, chemotherapeutic agent, radiation, NSAID, and corticosteroids are additional therapeutics that can be use with treatment [Description, 072]. Ullman et al further teaches the additional therapeutically active agent(s) may 
Ullman et al does not specifically teach the treatment of LAG-3 positive tumors. However, these deficiencies are made up in the teachings of Triebel et al. 
As for patient population being treated, the patent claims do not recite LAG-3 positive patients. Triebel et al teaches that a high proportion of lung cancer samples are LAG-3 positive when PD-1 are also positive and a high proportion of the PD-L1/CD8/IFN-gamma samples are also positive for LAG-3 expression. Note paragraphs [0775] and [0776].  Triebel teaches that those cancers that expresses LAG-3 and PD-1 can be treated with a LAG-3 antibody in combination with an anti-PD-1 antibody. Note paragraphs [0775] and [0776].
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with LAG-3 positive and PD-L1 positive malignant melanoma by administering a LAG-3 inhibitor and PD-1 pathway inhibitor. Further, a LAG-3 antibody dosage of 1-10mg/kg and PD-1 antibody of 3-5mg/kg intravenously, as either mono- or bispecific antibodies. Further, the treatment being administered concomitantly, or after radiation therapy. Further, treatment additional to the LAG-3 and PD-1 antibodies can include CTLA inhibitors. Further, additional treatments can be administered concurrently to LAG-3 and PD-1 antibodies, or prior to, or after. Further, LAG-3 levels of patients are compared to fluid samples obtained from healthy patients. Further, the expression levels of PD-1 and PD-L1 to be taken at baseline and during treatment to correlate to the clinical response from the patient. Further, to suppress the growth of a tumor and increase patient survival. Further, the frequency and duration of administration to be dependent on severity of disease, to range from one to 14 weeks. Further, to reduce the size of the tumor up to 100% after 35 days. 
Claim Rejections - 35 USC § 103
Claims  252, 254-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021) as applied to claim 252, 254, 256-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 above, and further in view of Wang et al (WO 2017087678 A2).
The teachings of Ullman et al are discussed above. 
Ullman et al does not specifically teach the sample is PD-L1 negative. However, these deficiencies are made up in the teachings of Wang et al. 
Wang et al teaches a method of treating cancer using LAG-3 and PD-1/PD-L1 antibodies [Paragraph 3, pg. 11]. Wang et al further teaches the tumor is PD-L1 negative [Paragraph 1, pg. 139]. Wang et al further teaches the treatment of malignant melanoma [Paragraph 1, pg. 142]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with LAG-3 positive and PD-L1 negative malignant melanoma by administering a LAG-3 inhibitor and PD-1 pathway inhibitor. Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon administering a LAG-3 inhibitor and PD-1 pathway inhibitor to a patient with LAG-3 positive and PD-L1 negative malignant melanoma.
Claim Rejections - 35 USC § 103
Claim 252, 254, 256-262, 264-276, 279, 282-283, 285-286, and 288-289 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021) as applied to claim 252, 254, 256-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 above, and further in view of Patel et al (PD-L1 Expression as a Predictive Biomarker in Cancer Immunotherapy, Mol Cancer Ther, 2015, 14, pg. 847-856).
The teachings of Ullman et al are discussed above.
Ullman et al does not specifically teach the patient demonstrates progression-free survival for over 12 months and patient receiving the treatment has an objective response rate greater than 55%. However, these deficiencies are made up in the teachings of Patel et al.
Patel et al teaches the use of PD-1 inhibitors to treat melanoma in patients that have PD-L1 positive tumors [Table 3, pg. 851]. Patel et al further teaches the objective response rate (ORR) for PD-L1 positive tumors was 67% [Table 3, pg. 851]. Patel et al further teaches PD-L1 
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with LAG-3 positive and PD-L1 negative malignant melanoma by administering a LAG-3 inhibitor and PD-1 pathway inhibitor and have progression-free survival of over 12 months and an objective response rate greater than 55%. Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon administering a LAG-3 inhibitor and PD-1 pathway inhibitor to a patient with LAG-3 positive malignant melanoma.
Claim Rejections - 35 USC § 103
Claims 1, 259, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, and 289 are rejected under 35 U.S.C. 103 as being unpatentable over Korman et al (WO 2015042246 A1, IDS 05/04/2021) as applied to claims 1, 259, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, and 289 above, and further in view of Triebel et al (US 20150259420 A1).
Korman et al teaches a method of treating malignant melanoma [Paragraph 1, pg. 17]. Korman et al further teaches the treatment comprising combination of anti-LAG-3 antibody and an anti-PD-1 antibody [Paragraph 3, pg. 3]. Korman et al further teaches tumor size reduction at least about 10% [Figure 1]. Korman et al further teaches the tumor is refractory to treatment with an immune checkpoint inhibitor [Table 3B, pg. 41]. Korman et al further teaches tumor is refractory to treatment with an anti-PD-1 antibody [Table 3B, pg. 41]. Korman et al further teaches anti-LAG-3 antibodies being administered at a dose of 3, 20, 80, or 240mg [Paragraph 5, pg. 5]. Korman et al further teaches the antibodies are intravenous administration [Paragraph 3, pg. 6]. Korman et al further teaches the antibodies can be bispecific antibodies administered 
Korman et al does not specifically teach the treatment of LAG-3 positive tumors. However, these deficiencies are made up in the teachings of Triebel et al. 
As for patient population being treated, the patent claims do not recite LAG-3 positive patients. Triebel et al teaches that a high proportion of lung cancer samples are LAG-3 positive when PD-1 are also positive and a high proportion of the PD-L1/CD8/IFN-gamma samples are also positive for LAG-3 expression. Note paragraphs [0775] and [0776].  Triebel teaches that those cancers that expresses LAG-3 and PD-1 can be treated with a LAG-3 antibody in combination with an anti-PD-1 antibody. Note paragraphs [0775] and [0776].  
 Therefore, one of ordinary skill would have been motivated to select LAG-3 positive patient for an immunotherapy that comprises a LAG-3 inhibitor and a PD-1 pathway inhibitor.  One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the molecular structures of the immunotherapy drugs are taught in the issued claims and how to select LAG-3 positive patients are taught by Triebel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 252, 269-274, and 276 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28, and 30-32 of U.S. Patent No. 10081681 in view of Triebel (US 20150259420 A1). 
Claim#
16616574 (‘574 application)
Claim#
US 10081681 (‘681 patent)
252
A method of treating a malignant tumor in a human patient, comprising administering an immunotherapy to the patient, wherein the immunotherapy comprises a LAG-3 inhibitor and a PD-1 pathway inhibitor, and wherein a sample of the patient's tumor is LAG-3 positive
24
A method of treating melanoma in a human patient, the method comprising administering to the patient an effective amount of each of: (a) an anti-LAG-3 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO:3, and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO:5, (b) an anti-PD-1 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO: 19, and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO:21, wherein the method comprises at least one administration cycle, wherein the cycle is a period of two weeks, wherein for each of the at least one cycle, one dose of the anti-LAG-3 antibody is administered at a dose of 80 mg and one dose of the anti-PD-1 antibody is administered at a dose of 240 mg, and wherein the patient has been previously treated with anti-PD-1 or anti-PD-L1 antibody therapy

The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated for intravenous administration.
26
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated for intravenous administration.
270
The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated together.
27
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated together.
271
The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated separately.
28
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated separately.
272
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered after administration of the anti-LAG-3 antibody or antigen-binding fragment thereof.
31
The method of claim 24, wherein the anti-PD-1 antibody is administered after administration of the anti-LAG-3 antibody.
273
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered before administration of the anti-LAG-3 antibody or antigen-binding fragment thereof.
30
The method of claim 24, wherein the anti-PD-1 antibody is administered prior to administration of the anti-LAG-3 antibody.
274
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered concurrently with the anti-LAG-3 antibody or antigen-binding fragment thereof.
32
The method of claim 24, wherein the anti-PD-1 antibody is administered concurrently with the anti-LAG-3 antibody.
276
The method of claim 267, further comprising the administration of at least one additional therapeutic agent.
25
The method of claim 24, further comprising the administration of an anti-CTLA-4 antibody



Claim 269 is directed to an invention not patentably distinct from claim 26 of patent ‘681. Specifically, the anti-LAG-3 and anti-PD-1 antibodies can be administered intravenously in the instant claim 269.
Claim 270 is directed to an invention not patentably distinct from claim 27 of patent ‘681. Specifically, that the anti-LAG-3 and anti-PD-1 antibodies are formulated together in the instant claim 270. 
Claim 271 is directed to an invention not patentably distinct from claim 28 of patent ‘681. Specifically, that the anti-LAG-3 and anti-PD-1 antibodies are formulated separately in the instant claim 271. 
Claim 272 is directed to an invention not patentably distinct from claim 31 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered after the anti-LAG-3 antibody in the instant claim 272. 
Claim 273 is directed to an invention not patentably distinct from claim 30 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered before the anti-LAG-3 antibody in the instant claim 273. 
Claim 274 is directed to an invention not patentably distinct from claim 32 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered concurrently with the anti-LAG-3 antibody in the instant claim 274.

As for patient population being treated, the patent claims do not recite LAG-3 positive patients.  However, Triebel teaches that a high proportion of lung cancer samples are LAG-3 positive when PD-1 are also positive and a high proportion of the PD-L1/CD8/IFN-gamma samples are also positive for LAG-3 expression. Note paragraphs [0775] and [0776].  Triebel teaches that those cancers that expresses LAG-3 and PD-1 can be treated with a LAG-3 antibody in combination with an anti-PD-1 antibody. Note paragraphs [0775] and [0776].  
 Therefore, one of ordinary skill would have been motivated to select LAG-3 positive patient for an immunotherapy that comprises a LAG-3 inhibitor and a PD-1 pathway inhibitor.  One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the molecular structures of the immunotherapy drugs are taught in the issued claims and how to select LAG-3 positive patients are taught by Triebel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642